ADDITIONAL SECURED CREDITOR CONSENT U.S. BANK NATIONAL ASSOCIATION 100 Wall Street, Suite 1600 New York, NY 10005 Attention: Corporate Trust Services Facsimile: 212-809-5459 April 30, 2010 Attn: Jeff Thompson Berry Plastics Corporation 101 Oakley Street Evansville, IN47710 The undersigned is the trustee (the “Authorized Representative”) for persons wishing to become “Secured Parties” (the “New Secured Parties”) under the Collateral Agreement dated as of September 20, 2006 (as heretofore amended and/or supplemented, the “Collateral Agreement” (terms used without definition herein have the meanings assigned to such term by the Collateral Agreement)) amongBERRY PLASTICS CORPORATION (as successor to Berry Plastics Holdings Corporation, the “Issuer”), each subsidiary of the Issuer identified therein as a party (each, a “Subsidiary Party”) and U.S. BANK NATIONAL ASSOCIATION, as successor to Wells Fargo Bank, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as defined therein). In consideration of the foregoing, the undersigned hereby: (i)represents that the Authorized Representative has been authorized by the New Secured Parties to become a party to the Collateral Agreement on behalf of the New Secured Parties under that certain Indenture dated as of April 30, 2010 among the Issuer, its subsidiaries named therein and the Authorized Representative, as trustee (as amended, restated, supplemented or otherwise modified from time to time, the “New Secured Obligation”) and to act as the Authorized Representative for the New Secured Parties; (ii)acknowledges that the New Secured Parties have received a copy of the Collateral Agreement; (iii)appoints and authorizes the Collateral Agent to take such action as agent on its behalf and on behalf of all other Secured Parties and to exercise such powers under the Collateral Agreement as are delegated to the Collateral Agent by the terms thereof, together with all such powers as are reasonably incidental thereto; and (iv)accepts and acknowledges the terms of the Collateral Agreement applicable to it and the New Secured Parties and agrees to serve as Authorized Representative for the New Secured Parties with respect to the New Secured Obligations and agrees on its own behalf and on behalf of the New Secured Parties to be bound by the terms hereof applicable to holders of Other Second-Lien Obligations, with all the rights and obligations of a Secured Party thereunder and bound by all the provisions thereof as fully as if it had been a Secured Party on the effective date of the Collateral Agreement. 1 The Collateral Agent, by acknowledging and agreeing to this Additional Secured Creditor Consent, accepts the appointment set forth in clause (iii) above. The name and address of the Authorized Representative for purposes of Section 6.01 of the Collateral Agreement are as follows: U.S. Bank National Association 100 Wall Street, Suite 1600 New York, NY 10005 Attention: Corporate Trust Services Facsimile: 212-809-5459 THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. [SIGNATURE PAGES FOLLOW] 2 IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party Consent to be duly executed by its authorized officer as of the 30th day of April, 2010. U.S. BANK NATIONAL ASSOCIATION, as Authorized Representative By: Name: Title: Acknowledged and Agreed: U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By: Name: Title: BERRY PLASTICS CORPORATION By: Name: Title: [Signature Page to Additional Secured Creditor Consent] BERRY PLASTICS TECHNICAL SERVICES, INC. BERRY STERLING CORPORATION CARDINAL PACKAGING, INC. CPI HOLDING CORPORATION KNIGHT PLASTICS, INC. PACKERWARE CORPORATION PESCOR, INC. VENTURE PACKAGING, INC. VENTURE PACKAGING MIDWEST, INC. BERRY PLASTICS ACQUISITION CORPORATION III BERRY PLASTICS ACQUISITION CORPORATION V BERRY PLASTICS OPCO, INC. BERRY PLASTICS ACQUISITION CORPORATION VIII BERRY PLASTICS ACQUISITION CORPORATION IX BERRY PLASTICS ACQUISITION CORPORATION X BERRY PLASTICS ACQUISITION CORPORATION XI BERRY PLASTICS ACQUISITION CORPORATION XII BERRY PLASTICS ACQUISITION CORPORATION XIII ROLLPAK ACQUISITION CORPORATION ROLLPAK CORPORATION CAPTIVE HOLDINGS, INC. CAPTIVE PLASTICS, INC. CAPLAS NEPTUNE, LLC CAPLAS LLC, each as a Guarantor By: Name: Title: [Signature Page to Additional Secured Creditor Consent] COVALENCE SPECIALTY ADHESIVES LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, its sole member By: Name: Title: COVALENCE SPECIALTY COATINGS LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, its sole member By: Name: Title: AEROCON, LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: BERRY IOWA, LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: BERRY PLASTICS DESIGN, LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: [Signature Page to Additional Secured Creditor Consent] POLY-SEAL, LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: KERR GROUP, LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: SAFFRON ACQUISITION, LLC, as a Guarantor By: KERR GROUP, LLC, its sole member and manager By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: SUN COAST INDUSTRIES, LLC, as a Guarantor By: SAFFRON ACQUISITION, LLC, its sole member and manager By: KERR GROUP, LLC, its sole member and manager By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: [Signature Page to Additional Secured Creditor Consent] SETCO, LLC, as a Guarantor By: KERR GROUP, LLC, its sole member By: BERRY PLASTICS CORPORATION, its sole member and manager By: Name: Title: GRAFCO INDUSTRIES LIMITED PARTNERSHIP, as a Guarantor By: Caplas Neptune, LLC its General Partner By: Name: Title: BERRY PLASTICS ACQUISITION CORPORATION XV, LLC, as a Guarantor By: BERRY PLASTICS CORPORATION, , as a Guarantor its sole member By: Name: Title: PLIANT CORPORATION, as a Guarantor By: Name: Title: PLIANT CORPORATION INTERNATIONAL, as a Guarantor By: Name: Title: [Signature Page to Additional Secured Creditor Consent] PLIANT FILM PRODUCTS OF MEXICO, INC., as a Guarantor By: Name: Title: PLIANT PACKAGING OF CANADA, LLC, as a Guarantor By: Name: Title: UNIPLAST HOLDINGS INC., as a Guarantor By: Name: Title: UNIPLAST U.S., INC., as a Guarantor By: Name: Title: SUPERFOS PACKAGING, INCORPORATED, as a Guarantor By: Name: Title: [Signature Page to Additional Secured Creditor Consent]
